*911“ [T]he judicial sale of real property must conform to the judgment to sell and the terms of sale may not deviate therefrom”. (Zouppas v. Yannikidou, 16 A D 2d 52, 55; Becker v. Muehlig, 221 App. Div. 512, affd. 248 N. Y. 543; cf. Dicianni v. Wrong, 224 App. Div. 621.) On the argument of this appeal able counsel for the appellants frankly, and commendably, stated that they were seeking only the reimbursement of taxes paid in disobedience to the terms of the judgment, and the repayment of a duplicated interest payment. Undoubtedly a like fair and co-operative attitude by others intimately concerned would lead to an early resolution of the differences which exist, and expedite the obtaining of necessary judicial approval. Settle order on notice. Concur—• Rabin, J. P., Valente, McNally, Stevens and Steuer, JJ.